Citation Nr: 1026661	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to January 
1946.   He died in May 2008.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2008 rating decision of the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 2010, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Department of Veterans' Affairs must make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 
C.F.R. § 3.159(c)(d) (2009).  Such assistance shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).  Such assistance also includes the 
obligation to obtain ongoing treatment records while a claim is 
pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In this case, the appellant asserts that service connection is 
warranted for the cause of the Veteran's death.  She specifically 
contends that the Veteran's service-connected bilateral knee 
arthritis led to him to develop an unstable gait which ultimately 
led to his May 2008 fatal fall.  The Veteran's death certificate 
establishes that the immediate cause of the Veteran's death was 
complications of blunt force head trauma and that an underlying 
cause was a fall in a garage.  Other contributing conditions were 
a chronic Coumadin prescription and an unstable gait.  

With respect to a VA opinion as to whether the Veteran's service-
connected left and right knee disabilities either caused or 
contributed to his death, a November 2008 VA examination report 
shows that the examiner opined that it was not at least as likely 
as not that the Veteran's service-connected arthritic knees 
contributed to his unsteady gait that caused his fall in his 
garage, that led to trauma in his head, and ultimately his death.  
The examination report shows that in reaching her conclusion, the 
examiner indicated that the claims file did not contain any 
details from the time of the Veteran's fall, hospitalization, and 
death.  However, in reviewing the claims file, the Board observes 
that the record contains relevant records dated in May 2008 from 
North Memorial Ambulance Service and St. Mary's Medical Center in 
Duluth, Minnesota.  Therefore, in light of the fact that there 
are, of record, treatment records from the time of the Veteran's 
fall, hospitalization, and death, that were not reviewed by the 
November 2008 VA examiner, the Board finds that the November 2008 
VA opinion is inadequate and that a new VA opinion is warranted 
to determine whether the Veteran's service-connected left and 
right knee disabilities, or any other service-connected 
disability, either caused or contributed to his May 2008 death.


The record also demonstrates that the November 2008 examiner 
references a March 2008 neurology record in which the Veteran was 
evaluated for upper extremity tremor and for balance problems for 
which he had begun using a cane.  According to the examiner, 
"the physical examination described, among other findings, a 
Parkinsonian gait with a shuffling stride.  Romberg's sign was 
positive, meaning that the patient would wobble when standing 
with his eyes closed."  The examiner also indicated that the 
neurology assessment was that the Veteran had early Parkinson's 
disease, he was cautioned to use his cane consistently as he was 
at considerable risk for falling, and that his likely age-related 
polyneuropathy could have also contributed to his balance 
problems.  However, although the Board notes that the record 
contains an undated VA outpatient treatment record which shows 
that the Veteran's problem list included Parkinson's Disease, the 
Board is unable to find the specific neurology assessment 
referenced by the November 2008 VA examiner or any other private 
or VA treatment records referencing the Veteran's Parkinson 
Disease.  Therefore, because there are potentially outstanding VA 
records pertinent to the appellant's claim, VA must undertake 
efforts to acquire such documents as these records may be 
material to the veteran's claim.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the Board finds that a reasonable effort 
should be made to obtain such records.  See 38 U.S.C.A. § 
5103A(b).

In addition, the Board observes that in Hupp v. Nicholson, 21 Vet 
App 342 (2007) the United States Court of Appeals for Veterans 
Claims (Court) expanded the Veterans Claims Assistance Act of 
2000 (VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her lifetime.  
The Court concluded that, in general, section 5103(a) notice for 
a DIC case must include: (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, the 
Court found in Hupp that the content of the section 5103(a) 
notice letter will depend upon the information provided in the 
claimant's application.  While VA is not required to assess the 
weight, sufficiency, credibility, or probative value of any 
assertion made in the claimant's application for benefits, the 
Court held in Hupp that the section 5103(a) notice letter should 
be "tailored" and must respond to the particulars of the 
application submitted.

A review of the claims file reveals that, in light of the Hupp 
decision, the July 2008 VCAA notification letter sent to the 
appellant is insufficient.  Thus, the Board finds that remand is 
required so that the appellant can be provided with a new VCAA 
notice letter that more fully complies with the Court's holding 
in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
substantiate the claim for entitlement to 
service connection for the cause of the 
Veteran's death as outlined by the Court in 
Hupp v. Nicholson, 21 Vet App 342 (2007).  
Specifically, the appellant should be 
informed of the conditions for which the 
Veteran was service-connected at the time 
of his death, an explanation of the 
evidence and information required to 
substantiate a DIC claim based on each 
previously service-connected condition; and 
an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  Such notice must be tailored to 
the specific information provided in the 
appellant's June 2008 claim for benefits.

2.  Contact the appellant and request that 
she furnish the names, addresses, and dates 
of treatment of all medical providers from 
whom the Veteran received treatment for 
Parkinson's disease, and his service-
connected disabilities, since his discharge 
from service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred to 
by the appellant, not already of record.  
Such records should include all VA 
treatment records from any pertinent VA 
medical facility, including the 
aforementioned March 2008 VA neurological 
evaluation assessment.

3.  The Veteran's claims file should be 
forwarded to the appropriate VA specialist, 
who should be requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent or greater 
likelihood) that any of the Veteran's 
service-connected disabilities, including 
bilateral hearing loss, tinnitus, 
psychogenic headaches, bilateral knee 
arthritis, perforated right ear drum, and 
left foot shell fragment wound caused or 
contributed substantially or materially to 
his death from blunt force head trauma.  

The clinician should specifically provide 
an opinion as to whether the Veteran's 
service-connected bilateral knee arthritis, 
caused the Veteran to develop an unstable 
gait, which caused him to fall in his 
garage, which led to his death from 
complication from blunt force head trauma.

If an opinion cannot be provided without 
resorting to mere speculation, it should be 
so stated.  The rationale for all opinions 
expressed should be set forth. The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein in conjunction with the 
examination.  The examiner should 
specifically indicate whether or not the 
claims file was reviewed.

4.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
remains denied, the appellant should be 
issued a supplemental statement of the case 
and afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.
	
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


